Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

CUSIP Number: US26883HAA7

 

$1,500,000,000

 

REVOLVING CREDIT AGREEMENT

 

Dated as of December 8, 2010

 

among

 

EQT CORPORATION,
as the Borrower,

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

The Other L/C Issuers Named Herein
and
The Other Lenders Party Hereto

 

---------------------------

 

JPMORGAN CHASE BANK, N.A.,
BANK OF AMERICA, N.A., and
WELLS FARGO BANK, N.A.
Co-Syndication Agents

 

BARCLAYS BANK PLC
Documentation Agent

 

J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
BARCLAYS CAPITAL
and
PNC CAPITAL MARKETS LLC
as
Joint Lead Arrangers and Book Runners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

18

1.03.

Accounting Terms

19

1.04.

Rounding

19

1.05.

References to Agreements and Laws

19

1.06.

Times of Day

19

1.07.

Letter of Credit Amounts

19

Article II. THE COMMITMENTS AND BORROWINGS

19

2.01.

Committed Loans

19

2.02.

Borrowings, Conversions and Continuations of Committed Loans

20

2.03.

Letters of Credit

21

2.04.

Swing Line Loans

27

2.05.

Prepayments

30

2.06.

Termination or Reduction of Commitments

30

2.07.

Repayment of Loans

31

2.08.

Interest

31

2.09.

Fees

31

2.10.

Computation of Interest and Fees

32

2.11.

Evidence of Debt

32

2.12.

Payments Generally

33

2.13.

Sharing of Payments

34

2.14.

Extension of Stated Maturity Date

35

2.15.

Increase in Commitments

36

2.16.

Defaulting Lenders

37

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

39

3.01.

Taxes

39

3.02.

Illegality

40

3.03.

Inability to Determine Rates

40

3.04.

Increased Cost and Reduced Return; Capital Adequacy

40

3.05.

Funding Losses

41

3.06.

Matters Applicable to all Requests for Compensation

41

3.07.

Survival

41

 

i

--------------------------------------------------------------------------------


 

Article IV. CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

41

4.01.

Conditions of Closing Date and Initial Credit Extension

41

4.02.

Conditions to all Credit Extensions

42

Article V. REPRESENTATIONS AND WARRANTIES

43

5.01.

Corporate Existence and Power

43

5.02.

Corporate and Governmental Authorization; No Contravention

43

5.03.

Binding Effect

43

5.04.

Financial Information

43

5.05.

Litigation

44

5.06.

No Default

44

5.07.

Compliance with ERISA

44

5.08.

Environmental Matters

44

5.09.

Taxes

45

5.10.

Subsidiaries

45

5.11.

Regulatory Restrictions on Borrowing; Margin Regulations

45

5.12.

Full Disclosure

45

Article VI. AFFIRMATIVE COVENANTS

45

6.01.

Information

45

6.02.

Payment of Obligations

47

6.03.

Maintenance of Property; Insurance

48

6.04.

Conduct of Business and Maintenance of Existence

48

6.05.

Compliance with Laws

48

6.06.

Inspection of Property, Books and Records

48

6.07.

Use of Proceeds

48

6.08.

Governmental Approvals and Filings

49

Article VII. NEGATIVE COVENANTS

49

7.01.

Liens

49

7.02.

Debt to Total Capital

50

7.03.

Transactions with Affiliates

50

7.04.

Limitation of Other Restrictions on Dividends by Subsidiaries, etc.

50

7.05.

Mergers and Sales of Assets

51

7.06.

Change in Nature of Business

51

7.07.

Use of Proceeds

51

 

ii

--------------------------------------------------------------------------------


 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

51

8.01.

Events of Default

51

8.02.

Remedies Upon Event of Default

53

8.03.

Application of Funds

53

Article IX. ADMINISTRATIVE AGENT

54

9.01.

Appointment and Authorization of Administrative Agent

54

9.02.

Rights as a Lender

54

9.03.

Exculpatory Provisions

54

9.04.

Reliance by Administrative Agent

55

9.05.

Indemnification of Administrative Agent

55

9.06.

Delegation of Duties

56

9.07.

Resignation of Administrative Agent

56

9.08.

Non-Reliance on Administrative Agent and Other Lenders

57

9.09.

No Other Duties, Etc.

57

9.10.

Administrative Agent May File Proofs of Claim

57

Article X. MISCELLANEOUS

58

10.01.

Amendments, Etc.

58

10.02.

Notices; Effectiveness; Electronic Communication

59

10.03.

No Waiver; Cumulative Remedies

60

10.04.

Attorney Costs, Expenses and Taxes

60

10.05.

Indemnification; Damage Waiver

61

10.06.

Payments Set Aside

62

10.07.

Successors and Assigns

62

10.08.

Confidentiality

66

10.09.

Set-off

67

10.10.

Interest Rate Limitation

67

10.11.

Counterparts

67

10.12.

Integration

67

10.13.

Survival of Representations and Warranties

68

10.14.

Severability

68

10.15.

Tax Forms

68

10.16.

Replacement of Lenders

69

10.17.

Governing Law

70

10.18.

No Advisory or Fiduciary Responsibility

70

10.19.

Waiver of Right to Trial by Jury

71

 

iii

--------------------------------------------------------------------------------


 

10.20.

USA PATRIOT Act Notice

71

10.21.

Termination of Commitments Under Existing Credit Agreement

71

10.22.

ENTIRE AGREEMENT

71

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

I           Existing Letters of Credit

2.01      Commitments and Pro Rata Shares

10.02    Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A-1      Committed Loan Notice

A-2      Swing Line Loan Notice

B          Note

C          Compliance Certificate

D         Assignment and Assumption

E-1       Opinion of Reed Smith LLP

E-2       Opinion of In-House Counsel for the Borrower

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of December 8,
2010, among EQT CORPORATION, a Pennsylvania corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), PNC Bank, National Association, as Administrative
Agent, Swing Line Lender, and an L/C Issuer, and the other L/C Issuers named
herein.

 

The Borrower has requested that the Lenders provide a revolving credit facility
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.    Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” means PNC Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means each of the Administrative Agent and each L/C
Issuer, together with its respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“ANPI” means Appalachian NPI, LLC a Delaware limited liability company.

 

“ANPI Obligations” means obligations with respect to the 7.76% Senior Secured
Bonds due February 28, 2016 of ANPI (or of the Borrower and/or one or more
Subsidiaries as contemplated by Section 7.01(i)), with respect to the related
swap transaction between ANPI and Barclays Bank PLC (successor to Credit Suisse
First Boston International) and with respect to the ownership interests in
Appalachian Natural Gas Trust, in each case under documentation in place as of
the date of this

 

--------------------------------------------------------------------------------


 

Agreement, with such changes in such documentation as, in the reasonable opinion
of the Administrative Agent, do not adversely affect the interest of the
Lenders.

 

“ANPI Transaction” means the transaction pursuant to which the ANPI Obligations
were incurred.

 

“Applicable Rate” means, from time to time, the following percentages per annum
(set forth in basis points), based upon the Public Debt Ratings as set forth
below:

 

Pricing
Level



Public Debt Ratings
S&P/Moody’s/Fitch



Facility
Fee



Eurodollar
Rate



Letters of
Credit



Base
Rate



1

A+/A1/A+ or higher

10.0

90.0

90.0

0.0

2

A/A2/A

12.5

112.5

112.5

12.5

3

A-/A3/A-

15.0

135.0

135.0

35.0

4

BBB+/Baa1/BBB+

20.0

155.0

155.0

55.0

5

BBB/Baa2/BBB

30.0

170.0

170.0

70.0

6

BBB-/Baa3/BBB- or lower

45.0

180.0

180.0

80.0

 

 

 

 

 

 

“Public Debt Ratings” means a rating to be based on the Borrower’s long-term
senior unsecured non-credit enhanced debt ratings (“Senior Unsecured Ratings”)
established by S&P, Moody’s, and Fitch.  If at any time there is a split in
Senior Unsecured Ratings among S&P, Moody’s, and Fitch and (a) two Senior
Unsecured Ratings are equal and higher than the third Senior Unsecured Rating,
the higher Senior Unsecured Ratings will apply, (b) two Senior Unsecured Ratings
are equal and lower than the third Senior Unsecured Rating, the lower Senior
Unsecured Ratings will apply, or (c) no Senior Unsecured Ratings are equal, the
intermediate Senior Unsecured Rating will apply.  In the event that the Borrower
shall maintain Senior Unsecured Ratings from only two of S&P, Moody’s, or Fitch,
and there is a split in such Senior Unsecured Ratings, (i) in the event of a
single level split, the higher Senior Unsecured Rating (i.e. the lower pricing)
will apply and (ii) in the event of a multiple level split, the pricing will be
based on the rating one level lower than the higher of the two.  If only S&P,
Moody’s, or Fitch issues a rating then such rating shall apply.  In the event
that the Borrower’s senior unsecured long-term debt is not rated by any of S&P,
Moody’s or Fitch, then the Applicable Rate shall be calculated at Pricing Level
6.

 

Initially, the Applicable Rate shall be determined based upon the Public Debt
Ratings specified in the certificate delivered pursuant to Section 4.01(a)(vi). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Public Debt Ratings shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Approved Fund” has the meaning specified in Section 10.07(h).

 

“Arranger” means each of J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Securities, LLC, Barclays Capital, the
investment banking division of Barclays Bank PLC and PNC Capital Markets LLC, in
their capacity as joint lead arrangers and book runners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

- 2 -

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

“Availability Period” means the period from and including the Closing Date to
the Maturity Date.

 

“Bank of America” means Bank of America, N.A., and its successors.

 

“Bankruptcy Event” shall have the meaning given to such term in the definition
of “Defaulting Lender”.

 

“Barclays” means Barclays Bank PLC, and its successors.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Federal Funds Open Rate plus 0.5%, (b) the Prime Rate,
and (c) the Published Rate plus 1.0%.  Any change in the Base Rate (and in any
of the alternative components thereof) shall take effect at the opening of
business on the day such change occurs.

 

“Base Rate Committed Loan” means a Committed Loan that bears interest based on
the Base Rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any

 

- 3 -

--------------------------------------------------------------------------------


 

such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided however, for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith are deemed to have gone into effect and
adopted thirty (30) days after the date of this Agreement.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33-1/3% or more of the equity securities of such Person entitled
to vote for members of the board of directors or equivalent governing body of
such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means December 8, 2010, which is the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01 (or, in the case of Section 4.01(b), waived by the Person entitled
to receive the applicable payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase

 

- 4 -

--------------------------------------------------------------------------------

 

 


 

participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a Borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Borrowing of Committed Loans,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A-1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Debt” means, as of any date of determination, the Debt of the
Borrower and its Subsidiaries on a consolidated basis other than
(i) Non-Recourse Debt and (ii) Designated Hybrid Equity Securities.

 

“Consolidated Subsidiaries” means, at any date, any Subsidiary or other entity,
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means any of the Administrative Agent, the L/C Issuers, the
Swingline Lender and the other Lenders.

 

“Daily Floating Eurodollar Rate” means, with respect to any Daily Floating
Eurodollar Rate Loan for each day that it is a Daily Floating Eurodollar Rate
Loan, the rate per annum determined by the Administrative Agent to be the
Published Rate on such day.

 

“Daily Floating Eurodollar Rate Loan” means a Swing Line Loan that bears
interest at a rate based upon the Daily Floating Eurodollar Rate.

 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

- 5 -

--------------------------------------------------------------------------------


 

(b)        all non-contingent obligations (and, for purposes of
Section 8.01(e) and the definitions of Material Debt and Material Financial
Obligations, all contingent obligations) of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(d)        debt (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including debt arising under
conditional sales or other title retention agreements), whether or not such debt
shall have been assumed by such Person or is limited in recourse;

 

(e)        capital leases;

 

(f)        to the extent required to be included on the Borrower’s consolidated
balance sheet as debt or liabilities in accordance with GAAP, Synthetic Lease
Obligations;

 

(g)        all obligations of such Person for the payment of money under
Production Payments; and

 

(h)        all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Debt of the Borrower shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Subsidiary of the Borrower is a general partner or a joint venturer (provided,
however, for the avoidance of doubt, as used in this sentence “joint venturer”
shall not include a limited partner in a limited partnership), unless such Debt
is expressly made non-recourse to the Borrower or Subsidiary, as applicable.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is

 

- 6 -

--------------------------------------------------------------------------------


 

based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

As used in this definition and in Section 2.16, the term “Bankruptcy Event”
means, with respect to any Person, such Person becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Designated Hybrid Equity Securities” means at any time Hybrid Equity Securities
in an outstanding principal amount equal to the lesser of (i) the outstanding
principal amount of Hybrid Equity Securities at such time, and (ii) 10% of Total
Capital at such time.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic” means organized under the laws of any state of the United States.

 

“Eligible Assignee” has the meaning specified in Section 10.07(h).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

- 7 -

--------------------------------------------------------------------------------


 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate.

 

“Eurodollar Rate Loan” means a Fixed Period Eurodollar Rate Loan or a Daily
Floating Eurodollar Rate Loan.  Each reference to Eurodollar Rate Loan when used
in connection with Committed Loans shall mean a Fixed Period Eurodollar Rate
Loan.  Each reference to Eurodollar Rate Loan when used in connection with Swing
Line Loans shall mean a Daily Floating Eurodollar Rate Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means at any time a Subsidiary which is not a Material
Subsidiary, and is organized solely for the purpose of holding, directly or
indirectly, an ownership interest in one entity or property (or related entities
or properties), does not engage in any business unrelated to such entity(ies) or
property(ies) or the financing thereof and does not have any assets or
indebtedness other than those related to its interest in such entity(ies) or
property(ies) or the financing thereof and which shall have been identified as
an Excluded Subsidiary at or prior to such time by notice from the Borrower to
the Lenders.  As of the Closing Date, the Borrower has no Excluded Subsidiaries.

 

“Existing Credit Agreement” means that certain Revolving Credit Agreement dated
as of October 27, 2006 among the Borrower, Bank of America, N.A., as
administrative agent, and the other agents, letter of credit issuers, and
lenders therein named, as amended.

 

“Existing Lenders” means the lenders who are parties to the Existing Credit
Agreement.

 

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement outstanding on the Closing Date that are described
on Schedule I hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

 

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

 

“Fee Letters” means, collectively, (i) the letter agreement, dated November 12,
2010 among the Borrower, J.P. Morgan Securities LLC, JPM, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank

 

- 8 -

--------------------------------------------------------------------------------


 

of America, Wells Fargo Securities, LLC and Wells Fargo, (ii) the letter
agreement, dated November 12, 2010 among the Borrower, Barclays Capital, the
investment banking division of Barclays Bank PLC, Barclays, PNC Capital Markets
LLC and PNC Bank and (iii) the letter agreement, dated November 12, 2010 among
the Borrower and the Administrative Agent.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum determined by the Administrative Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Administrative Agent which has been approved by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying rates at which
US dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to the amount of the Borrowing in which
such Fixed Period Eurodollar Rate Loan is included and having a borrowing date
and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage.  The Fixed Period Eurodollar Rate may also be expressed by the
following formula:

 

London interbank offered rate quoted by Bloomberg
LIBOR Rate  =  or appropriate successor as shown on Bloomberg Page BBAM1

1.00 - LIBOR Reserve Percentage

 

The Fixed Period Eurodollar Rate shall be adjusted with respect to any Fixed
Period Eurodollar Rate Loan that is outstanding on the effective date of any
change in the LIBOR Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrower of the Fixed
Period Eurodollar Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

 

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

 

“Foreign Lender” has the meaning specified in Section 10.15(a).

 

“Forward Sale” means an obligation to deliver oil, gas or other minerals to be
acquired or produced in the future in consideration of advance payment therefor.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 10.07(h).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the

 

- 9 -

--------------------------------------------------------------------------------


 

United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(i).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time they are issued,
as possessing a minimum of “intermediate equity content” by S&P and “Basket B
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (ii) on such determination date such securities are
classified as possessing a minimum of “intermediate equity content” by S&P or
“Basket B equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of the Obligations.  As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning set forth in Section 10.08.

 

- 10 -

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date; and (c) as to any Daily
Floating Eurodollar Rate Loan, the last Business Day of each calendar month.

 

“Interest Period” means, (a) with respect to any Fixed Period Eurodollar Rate
Loan, the period commencing on the date such Fixed Period Eurodollar Rate Loan
is disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Committed Loan Notice, or (b) with respect to any Daily
Floating Eurodollar Rate Loan, the period commencing on the date such Daily
Floating Eurodollar Rate Loan commences and ending one Business Day thereafter;
provided that:

 

(i)         any Interest Period applicable to any Fixed Period Eurodollar Rate
Loan which would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)        any Interest Period applicable to any Daily Floating Eurodollar Rate
Loan that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day;

 

(iii)       any Interest Period applicable to any Fixed Period Eurodollar Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to the provisions of clause (i) above,
end on the last Business Day of the calendar month at the end of such Interest
Period; and

 

(iv)       no Interest Period shall extend beyond the Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” has the meaning set forth in Section 2.03(h).

 

“JPM” means JPMorgan Chase Bank, N.A., and its successors.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

- 11 -

--------------------------------------------------------------------------------


 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuance Limit” means, with respect to each L/C Issuer, $200,000,000 or
such higher amount as shall have been agreed to in writing between such L/C
Issuer and the Borrower with a copy to the Administrative Agent.

 

“L/C Issuer” means each of JPM, Bank of America, Wells Fargo, Barclays or PNC
Bank in its capacity as an issuer of Letters of Credit hereunder, and any
additional Lender approved by the Administrative Agent and the Borrower that has
agreed in its sole discretion to act as an “L/C Issuer”, and any successor
issuer of Letters of Credit hereunder.  As used herein, the term “the L/C
Issuer” shall mean “each L/C Issuer” or “the applicable L/C Issuer,” as the
context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means each of the (a) Existing Letters of Credit and (b) any
standby letter of credit issued on or after the Closing Date hereunder.

 

“Letter of Credit Application” means an application, an application and
agreement, or other similar document in the nature of an application required by
the L/C Issuer, for the issuance or amendment of a Letter of Credit, in the form
from time to time in use by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Stated Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to $1,000,000,000, as such
amount may be reduced pursuant to Section 2.06.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.

 

“LIBOR Reserve Percentage” means as of any day the maximum percentage in effect
on such day, as prescribed by the FRB (or any successor) for determining the
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title

 

- 12 -

--------------------------------------------------------------------------------


 

retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, and the Fee Letters.

 

“Material Debt” means Debt (other than (i) Non-Recourse Debt and (ii) the Loans)
of the Borrower and one or more Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding
$100,000,000.

 

“Material Financial Obligations” means (i) a principal or face amount of Debt,
(ii) payment or collateralization obligations in respect of Swap Contracts, or
(iii) payment obligations in respect of Forward Sales, in each case of the
Borrower or any of its Subsidiaries, arising in one or more related or unrelated
transactions, exceeding in the aggregate $100,000,000.

 

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $100,000,000.

 

“Material Subsidiary” means any Subsidiary of Borrower for which (i) its assets
and the assets of its consolidated Subsidiaries comprise more than 5% of the
assets of the Borrower and its consolidated Subsidiaries, or (ii) its revenue
and the revenue of its consolidated Subsidiaries comprise more than 5% of the
revenue of the Borrower and its consolidated Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP as of the end of the
most recent fiscal year.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of any other termination, cancellation, or acceleration of all
Commitments under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions, or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Recourse Debt” of any Person means Debt secured by a Lien on one or more
assets of such Person, where the rights and remedies of the holder of such Debt
in respect of such Debt do not extend to any other assets of such Person and, if
such Person is organized under the laws of or doing business in the United
States or any political subdivision thereof or therein, as to which such holder
has effectively waived (or subordinated in favor of the Lenders) such holder’s
right to make the election provided under 11 U.S.C. § 1111(b)(1)(A) (a “Recourse
Waiver”); provided however, that no Recourse Waiver shall be required with
respect to Production Payments, and no Recourse Waiver shall be required with
respect to the ANPI Obligations.  Debt of an Excluded Subsidiary which is
without recourse to the Borrower or any other Subsidiary shall be deemed
Non-Recourse Debt of such Excluded Subsidiary secured by all assets of such
Excluded Subsidiary (whether or not such Debt is in fact so secured) and no
Recourse Waiver

 

- 13 -

--------------------------------------------------------------------------------


 

shall be required in respect thereof.  For purposes of this definition, the
holders of ANPI Obligations which are Debt of a Person shall be deemed to have a
Lien (to the extent permitted by Section 7.01(j) hereof) on assets of such
Person securing such ANPI Obligations.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any the Borrower or any
Affiliate of the Borrower of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

- 14 -

--------------------------------------------------------------------------------

 


 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Platform” has the meaning set forth in Section 6.01.

 

“PNC Bank” means PNC Bank, National Association and its successors.

 

“Prime Rate” means the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

“Principal Office” means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania (or in such other city as may be designated by the
Administrative Agent).

 

“Production Payment” means an assignment of an interest in a fixed quantity
(measured by proceeds or by volume) of oil and gas or other hydrocarbons when
produced from a specified oil and gas property or properties, in consideration
for a payment in advance of production.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that in the case of Section 2.16 when a Defaulting Lender shall
exist, “Pro Rata Share” shall mean the percentage of the Aggregate Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.  If the commitment of each Lender to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.  The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Public Debt Ratings” has the meaning set forth in the definition of “Applicable
Rate.”

 

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at

 

- 15 -

--------------------------------------------------------------------------------


 

which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

 

“PUC” means any state or local regulatory agency or governmental authority that
exercises jurisdiction over the rates, services, ownership, capital structure,
authority to borrow, operation or production of electricity, oil, gas or
hydrocarbons, or over Persons who own, construct, or operate facilities or
systems that produce, transport, process, or market electricity, oil, gas, or
hydrocarbons.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having
greater than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate greater than 50% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, chief financial officer, treasurer or
assistant treasurer of the Borrower.  Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“SPC” has the meaning specified in Section 10.07(i).

 

“Stated Maturity Date” means December 8, 2014; provided, however, if the Stated
Maturity Date is extended pursuant to Section 2.14, the latest date that the
Stated Maturity Date has been extended pursuant to such Section.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having

 

- 16 -

--------------------------------------------------------------------------------


 

ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, NYMEX futures contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Exposure” means, at any time, the Outstanding Amount of all Swing
Line Loans.

 

“Swing Line Lender” means PNC Bank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of (a) a Borrowing of Swing Line Loans,
or (b) a conversion of Swing Line Loans from one Type to the other, pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $150,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Total Capital” means, at any date, the total of (i) Consolidated Debt plus
(ii) Shareholders’ Equity plus (iii) Designated Hybrid Equity Securities less
(iv) to the extent reflected in Shareholders’ Equity, any excess of the net book
value of assets subject to Liens securing Non-Recourse Debt (including the total
assets of Excluded Subsidiaries) over the amount of the related Non-Recourse
Debt

 

- 17 -

--------------------------------------------------------------------------------


 

and (v) either (a) less the absolute value of accumulated other comprehensive
income as determined in accordance with GAAP, or (b) plus the absolute value of
accumulated other comprehensive loss as determined in accordance with GAAP, in
each case determined at such date.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Fixed Period Eurodollar Rate Loan, and (b) with respect to a Swing
Line Loan, its character as a Base Rate Loan or a Daily Floating Eurodollar Rate
Loan.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Wells Fargo” means Wells Fargo Bank, N.A., and its successors.

 

1.02.    Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)        The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)        (i)         The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

 

(ii)        Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)       The term “including” is by way of example and not limitation.

 

(iv)       The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

- 18 -

--------------------------------------------------------------------------------


 

1.03.    Accounting Terms.

 

(a)        All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)        If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04.    Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05.    References to Agreements and Laws.  Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06.    Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.07.    Letter of Credit Amounts.  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

 

Article II.
THE COMMITMENTS AND BORROWINGS

 

2.01.    Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the

 

- 19 -

--------------------------------------------------------------------------------


 

Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02.    Borrowings, Conversions and Continuations of Committed Loans.

 

(a)        Each Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s delivery to the Administrative Agent of an irrevocable written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower, which may be delivered via facsimile.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans.  Each Borrowing of, conversion or
continuation of Committed Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  Each Committed Loan Notice
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Committed Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Committed Loans. 
Any such automatic conversion to Base Rate Committed Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  Each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of PNC Bank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings and second, to the
Borrower as provided above.

 

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

- 20 -

--------------------------------------------------------------------------------


 

(d)        The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Fixed Period
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Fixed Period Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in PNC Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)        After giving effect to all Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Committed Loans.

 

2.03.    Letters of Credit.

 

(a)        The Letter of Credit Commitment.

 

(i)         Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower; provided that no L/C Issuer shall be obligated to make
any L/C Credit Extension that would result in the Outstanding Amount of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer to
exceed such L/C Issuer’s L/C Issuance Limit; and provided further that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Total
Outstandings would exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans would exceed
such Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit.  Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

(ii)        The L/C Issuer shall be under no obligation to issue any Letter of
Credit and, in the case of clauses (B) and (C) below shall not issue any Letter
of Credit, if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of Letters of Credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

- 21 -

--------------------------------------------------------------------------------


 

(B)       subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

 

(C)       the expiry date of such requested Letter of Credit would occur
(1) after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date, or (2) after any Stated Maturity Date applicable to
any Declining Lender (as defined in Section 2.14), unless the amount of such
Letter of Credit together with all other L/C Obligations outstanding on the date
of issuance of such Letter of Credit is equal to or less than the aggregate
Commitments of all Lenders who shall remain parties to this Agreement subsequent
to the Stated Maturity Date that immediately precedes the expiry date of such
Letter of Credit;

 

(D)       the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;  or

 

(E)       such Letter of Credit is (1) in an initial amount less than $500,000,
(2) is to be denominated in a currency other than Dollars, or (3) is to be
issued for a purpose other than to support surety bonds (including appeal
bonds), worker’s compensation requirements and other general corporate purposes.

 

(iii)       The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would have no obligation at such time to issue such Letter of Credit in
its amended form under any of Sections 2.03(a)(ii)(B), (C) or (E)(2) or (3).

 

(iv)       The L/C Issuer shall be under no obligation to amend any Letter of
Credit if the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

(ii)        Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Borrower will

 

- 22 -

--------------------------------------------------------------------------------


 

provide the Administrative Agent with a copy thereof upon the Administrative
Agent’s request therefor.  Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

 

(iii)       If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied and
in each such case directing the L/C Issuer not to permit such extension.

 

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment or a report containing information with respect thereto including the
face amount of such Letter of Credit, the date of issuance or amendment and such
other information as may be required by the Administrative Agent.  The
Administrative Agent shall give the Lenders notice of the issuance of any Letter
of Credit and any amendment thereto.

 

(c)        Drawings and Reimbursements; Funding of Participations.

 

(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, the Borrower shall be deemed to
have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate

 

- 23 -

--------------------------------------------------------------------------------


 

Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)        Each Lender (including the Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)       Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

 

(v)        Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; (C) any lack of
validity or enforceability of such Letter of Credit, this Agreement, or any
other agreement or instrument relating thereto; (D) the existence of any claim,
counterclaim, set-off, defense or other right that such Lender may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (E) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (F) any payment by the L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or (G) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance

 

- 24 -

--------------------------------------------------------------------------------

 


 

shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.

 

(vi)                            If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Open Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)                               Repayment of Participations.

 

(i)                                   At any time after the L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral (as defined in Section 2.03(g)) applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

 

(ii)                                If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is paid by such Lender, at a rate per annum equal to the
Federal Funds Open Rate from time to time in effect.

 

(e)                               Obligations Absolute.  The obligation of the
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                   any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

- 25 -

--------------------------------------------------------------------------------


 

(iii)                             any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                            any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(v)                               any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                 Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, any Agent-Related Person, any Lender, nor
any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible to the Borrower for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which damages have
been determined by a final non-appealable judgment of a court of competent
jurisdiction to have been caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

- 26 -

--------------------------------------------------------------------------------


 

(g)                               Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be).  For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at PNC Bank.

 

(h)                               Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) (the “ISP”)  shall apply to
each standby Letter of Credit.

 

(i)                                   Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Pro Rata Share a Letter of Credit fee for each Letter of Credit equal
to the Applicable Rate times the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit).  Such Letter of Credit fees shall be
computed on a quarterly basis in arrears.  Such Letter of Credit fees shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(j)                                   Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit in the amounts and at the times specified in the Fee Letters.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to Letters of
Credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(k)                               Conflict with Letter of Credit Application. 
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.

 

2.04.                Swing Line Loans.

 

(a)                               The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender may in its sole discretion,
and in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans,

 

- 27 -

--------------------------------------------------------------------------------


 

when aggregated with the Pro Rata Share of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  The Borrower will have the option to choose
whether the Swing Line Loan is a (1) Base Rate Loan, or a (2) Daily Floating
Eurodollar Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

 

(b)                               Borrowing Procedures; Conversion to Base
Rate.  Each Swing Line Borrowing, and each conversion of Swing Line Borrowings
from one Type to the other shall be made upon the Borrower’s irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the requested borrowing or conversion date, which shall be a
Business Day, and (iii) whether the loan is a Base Rate Loan or a Daily Floating
Eurodollar Rate Loan.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                               Refinancing of Swing Line Loans.

 

(i)                                   The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Committed Loan in an amount equal to
such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent

 

- 28 -

--------------------------------------------------------------------------------


 

in Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)                                If for any reason any Swing Line Loan cannot
be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                             If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Open Rate and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank
compensation.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                            Each Lender’s obligation to make Committed Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)                               Repayment of Participations.

 

(i)                                   At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)                                If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Open Rate.  The Administrative Agent
will make such demand upon the request of the Swing Line Lender.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

- 29 -

--------------------------------------------------------------------------------


 

(e)                               Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Lender.

 

(f)                                 Payments Directly to Swing Line Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05.                Prepayments.

 

(a)                               The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Fixed Period Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of Fixed Period Eurodollar Rate Loans shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Pro Rata Shares.

 

(b)                               The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                               If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment in full of the Loans, the Total
Outstandings exceed the Aggregate Commitments then in effect.

 

2.06.                Termination or Reduction of Commitments.  The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would

 

- 30 -

--------------------------------------------------------------------------------


 

exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such Letter
of Credit Sublimit or such Swing Line Sublimit shall be automatically reduced by
the amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share.  All facility fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07.                Repayment of Loans.

 

(a)                               The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.

 

(b)                               The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Swing Line
Loan is made and (ii) the Maturity Date.

 

2.08.                Interest.

 

(a)                               Subject to the provisions of subsection
(b) below, (i) each Fixed Period Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Fixed Period Eurodollar Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the (1) Base
Rate plus the Applicable Rate, or (2) Daily Floating Eurodollar Rate plus the
Applicable Rate.

 

(b)                               If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Furthermore, while any Event of Default exists, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)                               Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

2.09.                Fees.

 

(a)                               Facility Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a facility fee equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Committed Loans, Swing Line Loans,
and L/C Obligations), regardless of usage.  The facility fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Loans, Swing Line Loans, or L/C Obligations remain outstanding), including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable

 

- 31 -

--------------------------------------------------------------------------------


 

quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand).  The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately (but not invoiced
separately) for each period during such quarter that such Applicable Rate was in
effect.

 

(b)                               Other Fees.

 

(i)                                   The Borrower shall pay to each Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10.                Computation of Interest and Fees.  All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.

 

2.11.                Evidence of Debt.

 

(a)                               The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence of the amount of the Credit Extensions made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                               In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

- 32 -

--------------------------------------------------------------------------------


 

2.12.                Payments Generally.

 

(a)                               All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

 

(b)                               If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                               (i)                                   Unless
the Borrower has notified the Administrative Agent, prior to the date any
payment is required to be made by it to the Administrative Agent or the L/C
Issuer hereunder, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then each of the Lenders or the L/C Issuer, as the case may be,
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or the L/C Issuer in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender or the L/C Issuer to the date such amount is
repaid to the Administrative Agent in immediately available funds at the greater
of the Federal Funds Open Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(ii)                                Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Fixed Period Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Committed Loans, prior to 12:00 noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Open Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included

 

- 33 -

--------------------------------------------------------------------------------


 

in such Borrowing.  Any payment by the Borrower shall be without prejudice to
any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                               If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                               The obligations of the Lenders hereunder to
make Committed Loans and to fund participations in Letters of Credit and Swing
Line Loans are several and not joint.  The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Sections 10.04 or 10.05 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, purchase its participation or make its payment under Sections
10.04 or 10.05.

 

(f)                                 Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13.                Sharing of Payments.

 

(a)                               If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them, and/or such
subparticipations in the participations in L/C Obligations and Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other

 

- 34 -

--------------------------------------------------------------------------------

 


 

communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

(b)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.03(c), 2.04, or 9.05, then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the Swing
Line Lender or the L/C Issuers to satisfy such Lender’s obligations to any of
them under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.  For the avoidance of
doubt, notwithstanding the application or holding pursuant to this subsection of
all or a part of a payment made by the Borrower for the account of a Lender, as
between the Borrower and such Lender the Borrower shall be discharged from the
obligation with respect to which such payment was made as if and to the extent
such application or holding had not occurred.

 

2.14.                Extension of Stated Maturity Date.

 

(a)                               Not earlier than 60 days prior to, nor later
than 30 days prior to, an annual anniversary of the Closing Date, the Borrower
may, upon notice to the Administrative Agent (who shall promptly notify the
Lenders), request a one year extension of the then current Stated Maturity
Date.  The Borrower may request such an extension no more than two times. 
Within 15 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion).  Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.  If any Lender declines, or
is deemed to have declined, to consent to such extension (a “Declining Lender”),
the Borrower may cause any such Declining Lender to be removed or replaced as a
Lender pursuant to Section 10.16.

 

(b)                               Only if Lenders holding greater than 50% of
the Commitments (calculated prior to giving effect to any removals and/or
replacements of Lenders permitted herein) (the “Consenting Lenders”) have
consented to an extension requested pursuant to this Section 2.14, the Stated
Maturity Date shall be extended, with respect only to the Consenting Lenders and
any Lender replacing a Declining Lender pursuant to Section 10.16.  If so
extended, the Stated Maturity Date, as to the Consenting Lenders and each Lender
replacing a Declining Lender pursuant to Section 10.16, shall be extended to the
date falling one year after the existing Stated Maturity Date (except that if
such date is not a Business Day, such Stated Maturity Date, as so extended,
shall be the next preceding Business Day); provided, however, that the
pre-existing Stated Maturity Date shall remain in effect with respect to any
Declining Lender that is not replaced.  The Administrative Agent and the
Borrower shall promptly confirm to the Lenders such extension, and the
Administrative Agent shall distribute an amended Schedule 2.01 (which shall be
deemed incorporated into this Agreement), to reflect any changes in Lenders and
their respective Commitments.

 

(c)                               As a condition precedent to such extension,
the Borrower shall have provided to the Administrative Agent the following, in
form and substance satisfactory to the Administrative Agent:

 

(i)                                   copies of corporate resolutions certified
by the Secretary or Assistant Secretary of the Borrower, or such other evidence
as may be satisfactory to the Administrative Agent, demonstrating that
Borrower’s incurrence of indebtedness hereunder with a maturity date of the
Stated Maturity Date, as extended pursuant to this Section 2.14, has been duly
authorized by all necessary

 

- 35 -

--------------------------------------------------------------------------------


 

corporate action, together with an opinion of counsel to the Borrower (which may
be internal counsel) to such effect,

 

(ii)                                a certificate (in sufficient copies for each
Lender), signed by a Responsible Officer of the Borrower certifying that,
(A) before and after giving effect to such extension, the representations and
warranties contained in Article V (including without limitation the
representation and warranties set forth in Sections 5.04(c) and 5.05) and the
other Loan Documents are true and correct on and as of the date thereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.04 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, (B) no Default or Event of Default exists,
and (C) all federal and state Authorizations required in order to permit the
Borrower to incur indebtedness hereunder with a maturity date of the Stated
Maturity Date, as extended pursuant to this Section 2.14 have been obtained,
listing any such Authorizations obtained and attaching true and correct copies
thereof, or stating that no such Authorizations are required, and

 

(iii)                             an opinion of counsel to the Borrower (which
may be internal counsel) in form and substance reasonably satisfactory to the
Administrative Agent stating that all Authorizations of federal regulators and
of state regulators in Pennsylvania and West Virginia (and in any other state,
if any, where the Borrower or any of its Subsidiaries is subject to the PUC
regulation) required in order to permit the Borrower to incur indebtedness
hereunder with a maturity date of the Stated Maturity Date, as extended pursuant
to this Section 2.14, have been obtained and listing any such Authorizations
obtained, or stating that no such Authorizations are required.

 

(d)                               The Borrower shall (i) on the existing Stated
Maturity Date, prior to or contemporaneous with giving effect to any extension,
pay amounts due, in full, to any Declining Lender that is not replaced as a
Lender pursuant to Section 10.16, and (ii) prepay any Committed Loans
outstanding on the existing Stated Maturity Date which were made to it (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep outstanding Committed Loans ratable with the Pro Rata Shares
of all the Lenders.

 

2.15.                Increase in Commitments.

 

(a)                               Provided there exists no Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may on a one-time basis request an increase in the Aggregate
Commitments to an amount not exceeding $2,000,000,000; provided that any such
request for an increase shall be in a minimum amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).  Each Lender shall notify the Administrative Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder.  To achieve the full amount of a requested
increase, the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(b)                               If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”)

 

- 36 -

--------------------------------------------------------------------------------


 

and the final allocation of such increase.  The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.  As a condition precedent to such
increase, the Borrower shall have provided to the Administrative Agent the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)                                   copies of corporate resolutions certified
by the Secretary or Assistant Secretary of the Borrower, or such other evidence
as may be satisfactory to the Administrative Agent, demonstrating that
Borrower’s incurrence of indebtedness hereunder in the amount of the Aggregate
Commitments as increased pursuant to this Section 2.15 and with a maturity date
of the Stated Maturity Date then in effect, has been duly authorized by all
necessary corporate action, together with an opinion of counsel to the Borrower
(which may be internal counsel) to such effect,

 

(ii)                                a certificate dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Borrower certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V
(including without limitation the representation and warranties set forth in
Sections 5.04(c) and 5.05) and the other Loan Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists, and

 

(iii)                             an opinion of counsel to the Borrower (which
may be internal counsel) in form and substance reasonably satisfactory to the
Administrative Agent stating that all Authorizations of federal regulators and
of state regulators in Pennsylvania and West Virginia (and in any other state,
if any, where the Borrower or any of its Subsidiaries is subject to the PUC
regulation) required in order to permit the Borrower to incur indebtedness
hereunder in the amount of the Aggregate Commitments as increased pursuant to
this Section 2.15 and with a maturity date of the Stated Maturity Date then in
effect have been obtained and listing any such Authorizations obtained, or
stating that no such Authorizations are required.

 

(c)                               The Borrower shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section.

 

(d)                               This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.

 

2.16.                Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                               fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.09(a);

 

(b)                               the Commitment and Total Outstandings of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.01);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

 

- 37 -

--------------------------------------------------------------------------------


 

(c)                               if any Swing Line Exposure or L/C Obligations
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                   all or any part of the Swing Line Exposure
and L/C Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent that (x) the sum of all non-Defaulting Lenders’ Total
Outstandings plus such Defaulting Lender’s Swing Line Exposure and L/C
Obligations does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) no Default or Event of Default has occurred and is continuing at such
time;

 

(ii)                                if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swing Line Exposure and (y) second, cash collateralize for the benefit of
the applicable L/C Issuers the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(g) for so long as such L/C Obligations are outstanding;

 

(iii)                             if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Obligations pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.03(i) with respect to such Defaulting
Lender’s L/C Obligations during the period such Defaulting Lender’s L/C
Obligations is cash collateralized;

 

(iv)                            if the L/C Obligations of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.09(a) and Section 2.03(i) shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Share; and

 

(v)                               if all or any portion of such Defaulting
Lender’s L/C Obligations is neither reallocated nor cash collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the L/C Issuers or any other Lender hereunder, all letter of credit fees
payable under Section 2.03(i) with respect to such Defaulting Lender’s L/C
Obligations shall be payable to the applicable L/C Issuer (and not to such
Defaulting Lender) until and to the extent that such L/C Obligations are
reallocated and/or cash collateralized; and

 

(d)                               so long as such Lender is a Defaulting Lender,
the Swing Line Lender shall not be required to fund any Swing Line Loan and the
L/C Issuers shall not be required to issue, amend or increase any Letter of
Credit, unless such L/C Issuer is satisfied that the related exposure and the
Defaulting Lender’s then outstanding L/C Obligations will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.16(c), and participating
interests in any newly made Swing Line Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.16(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or any L/C Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and such L/C Issuer shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or such L/C Issuer, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Line
Lender or such L/C Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

- 38 -

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and all L/C Issuers agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and L/C Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Pro Rata Share.

 

Article III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                Taxes.

 

(a)                               Any and all payments by the Borrower to or for
the account of the Administrative Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

 

(b)                               In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                               If the Borrower shall be required to deduct or
pay any Taxes or Other Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, the Borrower shall also
pay to the Administrative Agent or to such Lender, as the case may be, at the
time interest is paid, such additional amount that the Administrative Agent or
such Lender specifies is necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
that the Administrative Agent or such Lender would have received if such Taxes
or Other Taxes had not been imposed.

 

(d)                               The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent and such Lender, (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or

 

- 39 -

--------------------------------------------------------------------------------


 

Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.

 

3.02.                Illegality.  If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

3.03.                Inability to Determine Rates.  If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04.                Increased Cost and Reduced Return; Capital Adequacy.

 

(a)                               If any Lender determines that as a result of
any Change in Law, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements reflected in the
Eurodollar Rate), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

 

(b)                               If any Lender determines that any Change in
Law regarding capital adequacy, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and

 

- 40 -

--------------------------------------------------------------------------------


 

such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

 

3.05.                Funding Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                               any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan or Daily Floating Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)                               any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan or Daily Floating
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)                               any assignment of a Fixed Period Eurodollar
Rate Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to Section 10.16(a);

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Rate Loan made by it at the Fixed Period Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Fixed Period Eurodollar Rate Loan was in fact so funded.

 

3.06.                Matters Applicable to all Requests for Compensation.  A
certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

 

3.07.                Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 

Article IV.
CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

 

4.01.                Conditions of Closing Date and Initial Credit Extension. 
The obligation of each Lender to make its initial Credit Extension, hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                               The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

 

- 41 -

--------------------------------------------------------------------------------


 

(i)                                   executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)                                a Note executed by the Borrower in favor of
each Lender requesting a Note;

 

(iii)                             such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer of the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower is a party;

 

(iv)                            a certificate of the Pennsylvania Secretary of
State evidencing that the Borrower is duly organized or formed, and is validly
existing, in good standing under the laws of the State of Pennsylvania;

 

(v)                               a favorable opinion of Reed Smith LLP, counsel
to the Borrower, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit E-1 and a favorable opinion of the Deputy
General Counsel of the Borrower, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit E-2;

 

(vi)                            a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the representations and warranties of the
Borrower contained in Article V are true and correct on and as of the date
hereof, (B) that no Default exists or would result from the execution of this
Agreement, (C) that there has been no material adverse change since December 31,
2009 in the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of the Borrower and its subsidiaries taken as
a whole; and (D) the current Public Debt Ratings;

 

(vii)                         evidence that the Commitments under the Existing
Credit Agreement have been or concurrently with the Closing Date are being
terminated, and that the Borrower has repaid all amounts owed thereunder upon
such termination; and

 

(viii)                      such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

 

(b)                               Any fees required to be paid on or before the
Closing Date shall have been paid.

 

Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date.

 

4.02.                Conditions to all Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than (i) a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, (ii) a continuation of Eurodollar Rate Loans, or (iii) a Swing Line
Loan Notice requesting only a conversion of Swing Line Loans to the other Type)
is subject to the following conditions precedent:

 

(a)                               The representations and warranties of the
Borrower contained in Article V (except the representations and warranties in
Sections 5.04(c), 5.05 and 5.06, as to any matter which has theretofore been
disclosed in writing by the Borrower to the Lenders by written notice given to
the Administrative Agent) or in any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit

 

- 42 -

--------------------------------------------------------------------------------


 

Extension, except that for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.04 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

 

(b)                               No Default shall exist, or would result from
such proposed Credit Extension.

 

(c)                               The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Extension (other than (i) a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, (ii) a continuation of
Eurodollar Rate Loans, or (iii) a Swing Line Loan Notice requesting only a
conversion of Swing Line Loans to the other Type) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

Article V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

5.01.                Corporate Existence and Power.  The Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all corporate powers and
all material Authorizations required to carry on its business as now conducted.

 

5.02.                Corporate and Governmental Authorization; No
Contravention.  The Borrower’s incurrence of Debt hereunder, and the execution,
delivery and performance by the Borrower of this Agreement and the Notes, are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any Governmental Authority (except such as has been obtained), do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries, or result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

 

5.03.                Binding Effect.  This Agreement constitutes a valid and
binding agreement of the Borrower, and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency or similar laws of
general application relating to the enforcement of creditors’ rights.

 

5.04.                Financial Information.

 

(a)                               The consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of December 31, 2009, and the related
consolidated statements of income, cash flows and changes in stockholders’
equity for the fiscal year then ended, reported on by Ernst & Young LLP,
independent certified public accountants for the Borrower, and set forth in the
Borrower’s 2009 Form 10-K, a copy of which has been delivered to each of the
Lenders, (i) fairly present, in conformity with GAAP, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year,
and (ii) show, to the extent required by GAAP, all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Debt.

 

- 43 -

--------------------------------------------------------------------------------


 

(b)                               The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of September 30, 2010, and the
related unaudited consolidated statements of income and cash flows for the three
months then ended, set forth in the Borrower’s Form 10-Q for the quarter ended
September 30, 2010, a copy of which has been delivered to each of the Lenders,
fairly present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such three month period (subject to normal year-end adjustments).

 

(c)                               Since December 31, 2009 there has been no
material adverse change in the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole.

 

5.05.                Litigation.  There is no action, suit, proceeding or
investigation pending against, or, to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any of its Subsidiaries before any
Governmental Authority in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity or enforceability of this Agreement or the Notes.

 

5.06.                No Default.  Neither the Borrower nor any of its
Subsidiaries is in default under or with respect to any Contractual Obligation
which could be reasonably expected to have a material adverse effect on the
business, financial condition, results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

5.07.                Compliance with ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standards under the Pension
Funding Rules, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code, or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

 

5.08.                Environmental Matters.  In the ordinary course of its
business, the Borrower conducts an ongoing review of the effect of Environmental
Laws on the business, operations and properties of the Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses).  On the
basis of this review, the Borrower has concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a material adverse effect on the business, financial
condition, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries, considered as a whole.

 

- 44 -

--------------------------------------------------------------------------------

 


 

5.09.     Taxes.  The Borrower and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them, and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any Subsidiary (other
than those not yet delinquent and payable without premium or penalty, and except
for those being diligently contested in good faith by appropriate proceedings,
and in each case, for which adequate reserves and provisions for taxes have been
made on the books of the Borrower and each Subsidiary).  The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.

 

5.10.     Subsidiaries.  Each of the Borrower’s corporate Subsidiaries is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental authorizations required to carry on its business as now
conducted, except where the absence of any of the foregoing could not reasonably
be expected to have a material adverse effect on the business, financial
condition, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries, considered as a whole.

 

5.11.     Regulatory Restrictions on Borrowing; Margin Regulations.

 

(a)          None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(b)          The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

 

5.12.     Full Disclosure.  No statement, information, report, representation,
or warranty made by the Borrower in any Loan Document or furnished to the
Administrative Agent or any Lender by or on behalf of the Borrower in connection
with any Loan Document contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

Article VI.
AFFIRMATIVE COVENANTS

 

The Borrower agrees that, so long as any Lender has any Commitment hereunder,
any Letter of Credit remains outstanding or any amount payable hereunder remains
unpaid:

 

6.01.     Information.  The Borrower will deliver to the Administrative Agent
and each Lender:

 

(a)          as soon as available, and in any event within 60 days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, cash flows and changes in
stockholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally

 

- 45 -

--------------------------------------------------------------------------------


 

recognized standing selected by the Borrower, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)          as soon as available, and in any event within 35 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of the Borrower’s fiscal year
ended at the end of such quarter, setting forth in the case of such statements
of income and cash flows, in comparative form the figures for the corresponding
quarter and the corresponding portion of the Borrower’s previous fiscal year,
all certified (subject to normal year-end adjustments) as to fairness of
presentation, conformity to GAAP and consistency by the chief financial officer
or the chief accounting officer of the Borrower;

 

(c)          simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of a
Responsible Officer of the Borrower substantially in the form of the Compliance
Certificate attached hereto;

 

(d)          within five days after any officer of the Borrower obtains actual
knowledge of any Default, if such Default is then continuing, a certificate of a
Responsible Officer of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;

 

(e)          promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(f)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the Securities and
Exchange Commission;

 

(g)          if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under the
Pension Funding Rules, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take; or (viii) determines that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, a certification of funding status from the
enrolled actuary for the Pension Plan;

 

- 46 -

--------------------------------------------------------------------------------


 

(h)          notice that S&P or Moody’s has changed the equity treatment for any
securities if such change would be relevant to the determination of whether such
securities are Hybrid Equity Securities, such notice to be given by the Borrower
promptly upon receiving notice from S&P or Moody’s, or promptly upon otherwise
acquiring actual knowledge of the foregoing; and

 

(i)            from time to time, such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) (A) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (B) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), and (ii) on which the Borrower notifies
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents; provided that the Borrower shall
deliver paper copies or soft copies (by electronic mail) of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft copies.  Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

6.02.     Payment of Obligations.  The Borrower will pay and discharge, and will
cause each Subsidiary to pay and discharge, at or before maturity, all their
respective material obligations and liabilities (including, without limitation,
tax liabilities and claims of materialmen, warehousemen and the like, which if
unpaid might by law give rise to a Lien), except where the same may be contested
in good faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in

 

- 47 -

--------------------------------------------------------------------------------


 

accordance with generally accepted accounting principles, appropriate reserves
for the accrual of any of the same.

 

6.03.     Maintenance of Property; Insurance.

 

(a)          The Borrower will keep, and will cause each Subsidiary to keep, all
material property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.

 

(b)          The Borrower will, and will cause each of its Subsidiaries to,
maintain (either in the name of the Borrower or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance with
respect to their respective properties and business in at least such amounts,
against at least such risks and with such risk retention as are customarily
maintained, insured against or retained, as the case may be, by companies of
established repute engaged in the same or a similar business, to the extent
available at the time in question on commercially reasonable terms; and will
furnish to the Lenders, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

 

6.04.     Conduct of Business and Maintenance of Existence.  The Borrower will
preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
legal existence and good standing under the Laws of the jurisdiction of its
organization and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section 6.04 shall prohibit (i) the merger of a Subsidiary into the Borrower or
the merger or consolidation of a Subsidiary with or into another Person if
(A) in the case of a domestic Subsidiary, the corporation surviving such
consolidation or merger is a domestic Subsidiary and (B) in the case of a
foreign Subsidiary, the entity surviving such consolidation or merger is a
Subsidiary, if, in each case covered by this clause (i), after giving effect
thereto, no Default shall have occurred and be continuing, or (ii) the
termination of the corporate existence of any Subsidiary if the Borrower in good
faith determines that such termination is in the best interest of the Borrower
and is not materially disadvantageous to the Lenders.

 

6.05.     Compliance with Laws.  The Borrower will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

 

6.06.     Inspection of Property, Books and Records.  The Borrower will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit, and
will cause each Subsidiary to permit, representatives of any Lender at such
Lender’s expense to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records, and
to discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants, all at such reasonable
times and as often as may reasonably be desired.

 

6.07.     Use of Proceeds.  The proceeds of the Loans made under this Agreement
will be used by the Borrower (i) to repay borrowings under the Existing Credit
Agreement, (ii) for working capital, capital expenditures, share repurchases,
and other lawful corporate purposes, and (iii) as support for the Borrower’s
commercial paper program, if any.

 

- 48 -

--------------------------------------------------------------------------------


 

6.08.     Governmental Approvals and Filings.  The Borrower will, and will cause
each Subsidiary to, keep and maintain in full force and effect all action by or
in respect of, or filing with, any Governmental Authority necessary in
connection with (a) the execution and delivery of this Agreement, or any Note
issued hereunder by the Borrower, (b) the consummation by the Borrower of the
transactions herein or therein contemplated, (c) the performance of or
compliance with the terms and conditions hereof or thereof by the Borrower, or
(d) any other actions required to ensure the legality, validity, binding effect,
enforceability or admissibility in evidence hereof or thereof.

 

Article VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01.     Liens.  Neither the Borrower nor any Subsidiary shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

 

(a)          Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal or face
amount not exceeding $10,000,000;

 

(b)          any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary, and not created in contemplation of such event;

 

(c)          any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset,
provided that such Lien attaches to such asset concurrently with or within 90
days after completion of the acquisition thereof;

 

(d)          any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary and
not created in contemplation of such event;

 

(e)          any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Subsidiary, and not created in contemplation of such
acquisition;

 

(f)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section; provided that such Debt is not increased and is not
secured by any additional assets;

 

(g)          Liens arising in the ordinary course of its business which (i) do
not secure Debt or obligations in respect of Swap Contracts, (ii) do not secure
any obligation in an amount exceeding $20,000,000 and (iii) do not in the
aggregate materially detract from the value of its assets or materially impair
the use thereof in the operation of its business;

 

(h)          Liens on cash and cash equivalents to secure obligations arising
under Swap Contracts which Liens (i) are granted by and governed by standard
International Swaps and Derivatives Association, Inc. (“ISDA”) documentation or
by standard New York Mercantile Exchange (“NYMEX”) documentation and (ii) secure
Swap Contracts consisting of derivative or futures transactions contemplated to
be settled in cash and not by physical delivery and which are non-speculative in
nature and are designed to minimize the risk of fluctuations in oil and gas
prices with respect to the Company’s operations in the ordinary course of its
business;

 

- 49 -

--------------------------------------------------------------------------------


 

(i)            (A) Liens on the oil and gas properties, revenue therefrom, and
other assets related to the ANPI Transaction securing ANPI Obligations, as such
Liens are described in documentation in place as of the date of this Agreement,
with such changes in such documentation as, in the reasonable opinion of the
Administrative Agent, do not adversely affect the interest of the Lenders; or
(B) in the event the Borrower and/or one or more Subsidiaries assumes the ANPI
Obligations and acquires the assets secured by such obligations, then Liens on
such assets shall be permitted pursuant to this subparagraph (i) in order to
secure the ANPI Obligations as the same may be assumed and modified (but not
increased in principal amount), provided that the aggregate principal amount of
the ANPI obligations secured pursuant to this clause (B) shall not at any time
exceed the principal amount of $67,000,000;

 

(j)            Production Payments and Liens on the properties covered thereby
to secure performance obligations in connection therewith, provided that the
aggregate principal amount of balance sheet obligations in respect of Production
Payments may at no time exceed $500,000,000; and

 

(k)          Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in an aggregate principal or face amount at any date not
to exceed $100,000,000.

 

7.02.     Debt to Total Capital.  Consolidated Debt will at no time exceed
sixty-five percent (65%) of Total Capital.

 

7.03.     Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate, except on an arms-length basis on terms at least as favorable to
the Borrower or such Subsidiary than could have been obtained from a third party
who was not an Affiliate; provided that the foregoing restrictions shall not
apply to transactions between or among the Borrower and any of its wholly-owned
Subsidiaries (other than Excluded Subsidiaries), provided further that the
foregoing provisions of this Section shall not prohibit any such Person from
declaring or paying any lawful dividend or other payment ratably in respect of
all of its capital stock of the relevant class so long as, after giving effect
thereto, no Default shall have occurred and be continuing.

 

7.04.     Limitation of Other Restrictions on Dividends by Subsidiaries, etc. 
The Borrower will not permit any Subsidiary to be or become subject to any
restriction of any nature (whether arising by operation of law, by agreement, by
its articles of incorporation, by-laws or other constituent documents of such
Subsidiary, or otherwise) on the right of such Subsidiary from time to time to
(w) declare and pay dividends or distributions with respect to capital stock
owned by the Borrower or any Subsidiary, (x) pay any indebtedness, obligations
or liabilities from time to time owed to the Borrower or any Subsidiary,
(y) make loans or advances to the Borrower or any Subsidiary, or (z) transfer
any of its properties or assets to the Borrower or any Subsidiary, except:

 

(a)          legal restrictions under other applicable Law, if any, and
fraudulent conveyance or similar laws of general applicability for the benefit
of creditors of such Subsidiary generally;

 

(b)          with respect to clause (z) above:  (i) non-assignment provisions of
any executory contract or of any lease by the Borrower or such Subsidiary as
lessee, and (ii) restrictions on transfer of property subject to a Lien
permitted by Section 7.01 for the benefit of the holder of such Lien;

 

(c)          restrictions applicable solely to an Excluded Subsidiary; and

 

- 50 -

--------------------------------------------------------------------------------


 

(d)          restrictions imposed by a PUC order or other Law applicable to
(i) any Subsidiary regulated by a PUC or (ii) the immediate parent company of
any such Subsidiary which has no material Subsidiary not regulated by a PUC;

 

provided that the foregoing shall not prohibit financial incurrence, maintenance
and similar covenants that have the effect of prohibiting or restricting the
ability of a Subsidiary to make such payments or transfers, or provisions that
require that a certain amount of capital be maintained.

 

7.05.     Mergers and Sales of Assets.  The Borrower will not (i) consolidate or
merge with or into any other Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, to any other Person; provided that the
Borrower may merge with another Person if (x) the Borrower is the corporation
surviving such merger and (y) after giving effect to such merger, no Default
shall have occurred and be continuing.

 

7.06.     Change in Nature of Business.  The Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.07.     Use of Proceeds.  The Borrower shall not use the proceeds of any
Credit Extension, whether directly or indirectly, for a purpose that entails a
violation of Regulation U of the FRB.

 

Article VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.     Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment.  The Borrower fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any facility or other fee due hereunder, or any other
amount payable hereunder or under any other Loan Document; or

 

(b)          Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01(d), 6.04 (with
respect to the Borrower’s existence), 6.07 or 6.08 or Article VII; or

 

(c)          Other Defaults.  The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower, in this Agreement or in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; provided that (except in the case of any
representation, warranty or certification made with respect to any financial
statement of the Borrower) if such lack of correctness is capable of being
remedied or cured within a 30-day period, Borrower shall have a period of 30
days after written notice thereof has been given to Borrower by Administrative
Agent (acting on the request of one or more Lenders) within which to remedy or
cure such lack of correctness; or

 

(e)          Cross-Payment Default; Cross-Acceleration.  The Borrower or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration,

 

- 51 -

--------------------------------------------------------------------------------


 

demand, or otherwise) in respect of any Material Financial Obligations, or
(B) fails to observe or perform any other agreement or condition relating to any
Material Debt or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event occurs, the effect of which default or
other event is to cause the maturity of such Material Debt to be accelerated or
to cause such Material Debt to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity; or

 

(f)           Insolvency Proceedings, Etc.  The Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment.  (i) The Borrower or any
Material Subsidiary admits in writing its inability or fails generally to pay
its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)          Judgments.  There is entered against the Borrower or any Subsidiary
final judgments or orders for the payment of money in an aggregate amount
exceeding $100,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), and
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $100,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans,
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $100,000,000 in the aggregate; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document (other than the
Fee Letters), at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)          Change of Control.  There occurs any Change of Control with respect
to the Borrower.

 

- 52 -

--------------------------------------------------------------------------------


 

8.02.     Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligations of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03.     Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees pursuant to Section 2.03(i) and interest on the
Loans, the L/C Borrowings and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

- 53 -

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not cash collateralized by the
Borrower pursuant to Section 2.16(c); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Article IX.
ADMINISTRATIVE AGENT

 

9.01.     Appointment and Authorization of Administrative Agent.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints PNC Bank to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

9.02.     Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03.     Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

- 54 -

--------------------------------------------------------------------------------


 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.                Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent shall be entitled to rely on legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it.

 

9.05.                Indemnification of Administrative Agent.  Whether or not
the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of the Borrower and without limiting the obligation of the Borrower
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it, provided that such
unreimbursed Indemnified Liabilities were incurred by or asserted against the
Administrative Agent or an L/C Issuer in each case in its capacity as such or
against any Agent-Related Persons acting for the Administrative Agent or an L/C
Issuer in connection with such capacity; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; and provided,
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or

 

- 55 -

--------------------------------------------------------------------------------


 

willful misconduct for purposes of this Section.  Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower.  The obligations of the Lenders in this Section are
subject to the provisions of Section 2.12(e) and shall survive termination of
the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

 

9.06.                Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.07.                Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (so
long as no Event of Default exists), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by PNC Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b)

 

- 56 -

--------------------------------------------------------------------------------


 

the retiring L/C Issuer and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

9.08.                Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.09.                No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, Documentation Agent or Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

9.10.                Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization,

 

- 57 -

--------------------------------------------------------------------------------


 

arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

Article X.
MISCELLANEOUS

 

10.01.        Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)                               extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                               postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(v) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

(d)                             change Section 2.13 or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender; or

 

(e)                               change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

 

- 58 -

--------------------------------------------------------------------------------


 

10.02.           Notices; Effectiveness; Electronic Communication.

 

(a)                               Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                   if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                               Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                               The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN

 

- 59 -

--------------------------------------------------------------------------------


 

CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)                               Change of Address, Etc.  Each of the Borrower,
the Administrative Agent, the L/C Issuer and the Swing Line Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)                               Reliance by Administrative Agent, L/C Issuer
and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03.           No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04.           Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to
pay or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs.  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes

 

- 60 -

--------------------------------------------------------------------------------


 

related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender.  All amounts due under this
Section 10.04 shall be payable within ten Business Days after demand therefore. 
The agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

10.05.                  Indemnification; Damage Waiver.

 

(a)                               Indemnification by the Borrower.  Whether or
not the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary of the
Borrower, or any Environmental Liability related in any way to the Borrower or
any Subsidiary of the Borrower, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement.  All amounts
due under this Section 10.05 shall be payable within ten Business Days after
demand therefore.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

(b)                               Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument entered into
or delivered pursuant hereto, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (a) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than

 

- 61 -

--------------------------------------------------------------------------------


 

for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

10.06.           Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Open Rate from time to time in effect.

 

10.07.           Successors and Assigns.

 

(a)                               The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) or (j) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (i) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                               Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)                                   Minimum Amounts.

 

(A)                          in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund (as defined in subsection (h) of this Section), no
minimum amount need be assigned, and

 

(B)                           in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent, each L/C Issuer, and, so long as no

 

- 62 -

--------------------------------------------------------------------------------


 

Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)                                Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of Swing Line Loans.

 

(iii)                             Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                                the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                                 the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender;

 

(C)                                 the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                                the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

(iv)                            Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                               No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause B, or (C) to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of

 

- 63 -

--------------------------------------------------------------------------------


 

such assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                               The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                               Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                               A Participant shall not be entitled to receive
any greater payment under Section 3.01 or 3.04 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.15 as though it were a Lender.

 

(f)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)                               Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures

 

- 64 -

--------------------------------------------------------------------------------


 

or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                               As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(i)                                   Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(j)                                   Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such

 

- 65 -

--------------------------------------------------------------------------------


 

obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

(k)                               Notwithstanding anything to the contrary
contained herein, if at any time PNC Bank assigns all of its Commitment and
Loans pursuant to subsection (b) above, PNC Bank may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Company, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders (only if such Lender accepts such appointment)
a successor L/C Issuer or Swing Line Lender hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of PNC Bank as L/C Issuer or Swing Line Lender, as the case may be. 
If PNC Bank resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If PNC Bank resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to PNC Bank to effectively assume the obligations of PNC Bank with
respect to such Letters of Credit.

 

10.08.           Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower;
(g) with the consent of the Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions.  For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any

 

 - 66 -

--------------------------------------------------------------------------------


 

Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.09.           Set-off.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being waived by the Borrower to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the Borrower against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

10.10.           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12.           Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

 - 67 -

--------------------------------------------------------------------------------


 

10.13.           Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14.           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15.           Tax Forms.

 

(a)                               Each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) that is entitled to an exemption from or reduction of withholding tax
under the Laws of the jurisdiction in which the Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws as will permit such payments to be made without
withholding or at a reduced rate of withholding.  Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the United States Income
Tax Regulations; provided that the Administrative Agent will provide to the
applicable Lender any withholding copies of the US tax forms it files in
accordance with regulations under § 1441 of the Code evidencing both the amount
of income subject to withholding and the amount of tax withheld and deposited,
promptly after the filing of such tax forms.  Further, the Administrative Agent
is indemnified by the applicable Lender under § 1.1461-1(e) of the United States
Income Tax Regulations against any claims and demands of any Lender or assignee
or participant of a Lender for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Code.  In addition, any Lender,
if requested by the Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(b)                               Without limiting the generality of the
foregoing, in the event that the Borrower is resident for tax purposes in the
United States of America, any Foreign Lender shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

 - 68 -

--------------------------------------------------------------------------------


 

(i)                                   two (2) duly completed valid originals of
IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

(ii)                                two (2) duly completed valid originals of
IRS Form W-8ECI,

 

(iii)                             in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) two duly completed valid originals of IRS
Form W-8BEN, or

 

(iv)                            any other form prescribed by applicable Laws as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower to determine the
withholding or deduction required to be made.

 

(c)                               Any Lender that is a U.S. Person shall submit
to the Administrative Agent two (2) originals of an IRS Form W-9 or any other
form prescribed by applicable Laws demonstrating that such Lender is not a
Foreign Lender.

 

(d)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent (A) a certification signed by the chief financial officer, principal
accounting officer, treasurer or controller, and (B) other documentation
reasonably requested by the Borrower and the Administrative Agent sufficient for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Lender has complied with such applicable
reporting requirements.

 

10.16.           Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                               the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.07(b);

 

(b)                               such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

 - 69 -

--------------------------------------------------------------------------------


 

(c)                              in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)                               such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.17.           Governing Law.

 

(a)                               THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                               ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

10.18.           No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Lenders and the Arrangers, each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, any Lender or any Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Lender or Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, any Lender or any Arranger has any obligation to the
Borrower or any of its Affiliates with respect

 

 - 70 -

--------------------------------------------------------------------------------


 

to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders, the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, any Lender or
any Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent, the Lenders and the Arranger(s) have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty.

 

10.19.           Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.20.           USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.

 

10.21.           Termination of Commitments Under Existing Credit Agreement. 
The commitments of the Existing Lenders under the Existing Credit Agreement
shall terminate on the Closing Date.  Execution of this Agreement by Lenders who
are Existing Lenders shall constitute a waiver of the notice provisions in
Section 2.06 of the Existing Credit Agreement.

 

10.22.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

- 71 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EQT CORPORATION

 

 

 

 

 

By:

/s/ Philip P. Conti

 

Name: Philip P. Conti

 

Title: SVP & CFO

 

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Tracy J. DeCock

 

Name: Tracy J. DeCock

 

Title: Senior Vice President

 

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Muhammad Hasan

 

Name: Muhammad Hasan

 

Title: Vice President

 

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name: Ronald E. McKaig

 

Title: Senior Vice President

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Paul V. Farrell

 

Name: Paul V. Farrell

 

Title: Director

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Ann Sutton

 

Name: Ann Sutton

 

Title: Director

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ John F. Miller

 

Name: John F. Miller

 

Title: Attorney-In-Fact

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name: Doreen Barr

 

Title: Director

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

 

Title: Associate

 

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Philippe Sandmeier

 

Name: Philippe Sandmeier

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title: Vice President

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Gregory C. Magnuson

 

Name: Gregory C. Magnuson

 

Title: Vice President

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ William S. Rogers

 

Name: William S. Rogers

 

Title: Authorized Signatory

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

By:

/s/ Andrew Ostrov

 

Name: Andrew Ostrov

 

Title: Director

 

 

 

 

 

By:

/s/ Matthew Turner

 

Name: Matthew Turner

 

Title: Vice President

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Euclid B. Noble

 

Name: Euclid B. Noble

 

Title: Vice President

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Don J. Mckinnerney

 

Name: Don J. Mckinnerney

 

Title: Authorized Signatory

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBC BANK (USA),

 

as a Lender

 

 

 

 

 

By:

/s/ Richard Marshall

 

Name: Richard Marshall

 

Title: Market Executive-National Division

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark W. Rogers

 

Name: Mark W. Rogers

 

Title: Vice President

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title: Associate Director

 

 

 

By:

/s/ April Varner-Nanton

 

Name: April Varner-Nanton

 

Title: Director

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Daria Mahoney

 

Name: Daria Mahoney

 

Title: Vice President

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Lender

 

 

 

 

 

By:

/s/ Darrell Stanley

 

Name: Darrell Stanley

 

Title: Managing Director

 

 

 

By:

/s/ Sharada Manne

 

Name: Sharada Manne

 

Title: Director

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name: Mark Walton

 

Title: Authorized Signatory

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

as a Lender

 

 

 

 

 

By:

/s/ Ambrish Thanawala

 

Name: Ambrish Thanawala

 

Title: Managing Director

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ W. Christopher Kohler

 

Name: W. Christopher Kohler

 

Title: Senior Vice President

 

[Signature Page to EQT Corporation Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

EXISTING LETTERS OF CREDIT

 

Reference # 3091980
Beneficiary:  Appalachian NPI, LLC
Issuing Bank:  Bank of America, N.A.
Amount:  $23,452,576.20
Expiration Date:  March 3, 2011

 

Schedule I

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 2.01

 

COMMITMENTS

AND PRO RATA SHARES

 

 

Lender

Commitment

Percentage

JPMorgan Chase Bank, N.A.

$101,000,000.00

6.733333333%

Bank of America, N.A.

101,000,000.00

6.733333333%

Wells Fargo Bank, N.A.

101,000,000.00

6.733333333%

Barclays Bank PLC

101,000,000.00

6.733333333%

PNC Bank, National Association

101,000,000.00

6.733333333%

Citibank, N.A.

81,000,000.00

5.400000000%

Credit Suisse AG, Cayman Islands Branch

81,000,000.00

5.400000000%

Deutsche Bank AG New York Branch

81,000,000.00

5.400000000%

SunTrust Bank

81,000,000.00

5.400000000%

The Bank of Tokyo – Mitsubishi UFJ, Ltd.

81,000,000.00

5.400000000%

BNP Paribas

65,000,000.00

4.333333333%

Citizens Bank of Pennsylvania

65,000,000.00

4.333333333%

Royal Bank of Canada

50,555,556.00

3.370370400%

RBC Bank (USA)

14,444,444.00

0.962962933%

The Bank of New York Mellon

65,000,000.00

4.333333333%

UBS Loan Finance LLC

65,000,000.00

4.333333333%

U.S. Bank National Association

65,000,000.00

4.333333333%

Credit Agricole Corporate and Investment Bank

50,000,000.00

3.333333333%

Goldman Sachs Bank USA

50,000,000.00

3.333333333%

Societe Generale

50,000,000.00

3.333333333%

The Huntington National Bank

50,000,000.00

3.333333333%

Total Commitments

 

$1,500,000,000.00

100.00%

 

Schedule 2.01

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

EQT Corporation

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222

Attention: Assistant Treasurer

Telephone: (412) 553-7869

Facsimile: (412) 553-7781

Electronic Mail:  treasury@eqt.com

Website Address:  www.eqt.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Request for Credit Extensions):

PNC Agency Services

PNC Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, PA 15219

Attention: Christian Schwemm

Telephone: (412) 768-7551

Facsimile: (412) 762-8672

Electronic Mail: christian.schwemm@pnc.com

 

Account No.:  13076-001-7005

Account Name: Wire Suspense – Agency Services

Ref:  EQT Corporation

ABA# 043 000 096

 

Other Notices as Administrative Agent:

 

PNC Bank, National Association

PNC Bank
225 Fifth Avenue - 4th Floor
Pittsburgh, PA 15222

Attention: Tracy J. DeCock

Telephone: (412) 762-9999

Facsimile:  (412) 762-4718

Electronic Mail: tracy.decock@pnc.com

 

Schedule 10.02

--------------------------------------------------------------------------------


 

L/C ISSUER (PNC Bank, National Association):

 

PNC Agency Services

PNC Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, PA 15219

Attention: Christian Schwemm

Telephone: (412) 768-7551

Facsimile: (412) 762-8672

Electronic Mail: christian.schwemm@pnc.com

 

L/C ISSUER (JPMorgan Chase Bank, N.A.):

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, 4fl Building 2

Tampa, FL 33610

Attention:  James Alonzo

Telephone:  (813) 432-6339

Fax:  (813) 432-5161

Electronic Mail:  james.alonzo@chase.com

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive 4fl Building 2

Tampa, FL 33610

Attention:  Gina M. Thomas

Telephone:  (813) 432-6356

Fax:  (813) 432-5161

Electronic Mail:  gina.m.thomas@jpmorgan.com

 

L/C ISSUER (Bank of America, N.A.):

 

Bank of America, N.A.

Trade Operations-Los Angeles #22621

333 S. Beaudry Avenue, 19th Floor

Mail Code:  CA9-703-19-23

Los Angeles, CA 90017-1466

Attention:  Sandra Leon

Vice President

Telephone:  (213) 345-5231

Facsimile:  (213) 345-6694

Electronic Mail:  Sandra.Leon@bankofamerica.com

 

L/C ISSUER (Wells Fargo Bank, N.A.):

 

Wells Fargo Bank, N.A.

1740 Broadway

Denver, CO  80274

Attention:  Elizabeth Yowell

Telephone:  (303) 863-5114

 

Schedule 10.02, page 2

--------------------------------------------------------------------------------


 

Facsimile:  (303) 863-2729

Electronic Mail:  Elizabeth.yowell@wellsfargo.com

 

L/C ISSUER (Barclays Bank PLC):

 

Barclays Bank PLC
Letter of Credit Department

200 Park Avenue

New York, NY  10166

Attention:  Dawn Townsend

Telephone:  (201) 499-2081

Facsimile:  (212) 412-5011

Electronic Mail:  dawn.townsend@barclayscapital.com

 

Schedule 10.02, page 2

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                          ,        

 

To:          PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement, dated as of
December 8, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among EQT Corporation, a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Administrative Agent and an L/C
Issuer, and the other L/C Issuers therein named.

 

The undersigned hereby requests (select one):

 

 

o  A Borrowing of Committed Loans

o  A conversion or continuation of Loans

 

 

1.

On                                                                    (a
Business Day).

 

 

2.

In the amount of $                                          .

 

 

3.

Comprised of                                                 .

 

                              [Type of Committed Loan requested]

 

4.         For Eurodollar Rate Loans:  with an Interest Period of      months.

 

The undersigned hereby certifies that the following statements will be true on
the date of the proposed before and after giving effect thereto and to the
application of the proceeds therefrom:

 

(a)        the representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct as of the date hereof (except
such representations and warranties which expressly refer to an earlier date,
which are true and correct as of such earlier date, and except for the
following:  [described any exceptions to the representations and warranties in
Section 5.04(c), 5.05 and 5.06 that have been disclosed to the Administrative
Agent, and identify when such disclosure was made and in what document]); and

 

(b)        no Default has occurred and is continuing, or would result from the
proposed Borrowing.

 

[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.]

 

 

EQT CORPORATION

 

 

 

By:

 

Name:

 

Title:

 

Exhibit A-1 – Page 1

Form of Committed Loan Notice

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                          ,        

 

To:          PNC Bank, National Association, as Swing Line Lender
PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement, dated as of
December 8, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among EQT Corporation, a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, an L/C Issuer
and Swing Line Lender and the other L/C Issuers therein named.

 

The undersigned hereby requests (select one):

 

 

 

o  A Borrowing of Swing Line Loans

o  A conversion of Swing Line Loans

 

 

1.

On                                                                    (a
Business Day).

 

 

2.

In the amount of $                                          .

 

 

3.

Comprised of                                                 .

 

                              [Type of Swing Line Loan requested]

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

EQT CORPORATION

 

 

 

By:

 

Name:

 

Title:

 

Exhibit A-2 – Page 1

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

                                    [Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Revolving Credit Agreement, dated as of December 8,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, PNC Bank, National Association, as Administrative Agent and an
L/C Issuer, and the other L/C Issuers therein named.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.10 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit B - Page 1

Form of Note

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

 

EQT CORPORATION

 

 

 

By:

 

Name:

 

Title:

 

Exhibit B - Page 2

Form of Note

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of 
Loan Made

 

End of 
Interest 
Period

 

Amount of 
Principal or 
Interest Paid 
This Date

 

Outstanding 
Principal 
Balance This 
Date

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B - Page 3

Form of Note

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                               ,        

 

To:          PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement, dated as of
December 8, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among EQT Corporation, a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Administrative Agent and an L/C
Issuer, and the other L/C Issuers therein named.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                             of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.            Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.  Such
financial statements fairly present the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period.

 

[select one]

[are attached hereto as Schedule 1]

--or--

[are available  in electronic format and have been delivered pursuant to
Section 6.01 of the Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.            Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

[select one]

[are attached hereto as Schedule 1]

--or--

[are available  in electronic format and have been delivered pursuant to
Section 6.01 of the Agreement].

 

2.            The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

 

Exhibit C - Page 1

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

3.            A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

--or--

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

 

4.            The representations and warranties of the Borrower contained in
Article V of the Agreement (except with respect to the representations and
warranties in Sections 5.04(c), 5.05 and 5.06, to the extent disclosed herein),
or which are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.04 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

[the following is a description of the nature and status of each event or
circumstance which causes the representations and warranties in Section[s]
[5.04(c)], [5.05] and [5.06], to be untrue on the date hereof:]

 

5.            The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                ,           .

 

 

EQT CORPORATION

 

 

 

By:

 

Name:

 

Title:

 

Exhibit C - Page 2

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Financial Statements

 

Exhibit C - Page 3

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

For the Quarter/Year ended

 

                                      (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Section 7.02 – Debt to Total Capital.

 

I.             Consolidated Debt at Statement Date

 

A.           Debt of the Borrower and its Subsidiaries on the Statement Date:

 

$                          

 

 

 

B.           Non-Recourse Debt of the Borrower and its Subsidiaries on the
Statement Date:

 

$                          

 

 

 

C.           Designated Hybrid Equity Securities on the Statement Date:

 

$                          

 

 

 

D.           Consolidated Debt at Statement Date
(Lines I.A. – I.B. – I.C.):

 

$                          

 

 

 

 

 

 

II.           Total Capital at Statement Date:

 

 

 

 

 

A.           Consolidated Debt at Statement Date
(Line I.D. above):

 

$                          

 

 

 

 

 

 

B.           Shareholders’ Equity on the Balance Sheet:

 

$                          

 

 

 

C.           Designated Hybrid Equity Securities on the Statement Date:

 

$                          

 

 

 

D.           Any excess of the net book value of assets subject to Liens
securing Non-Recourse Debt (including the total assets of Excluded Subsidiaries)
over the amount of the related Non-Recourse Debt that is reflected in
Shareholders’ Equity:

 

$                          

 

 

 

 

 

 

E.1.        Either:
Less the absolute value of accumulated other comprehensive income as determined
in accordance with GAAP:

 

$                          

 

Exhibit C - Page 4

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

Or

 

 

E.2.        Plus the absolute value of accumulated other comprehensive loss as
determined in accordance with GAAP:

 

$                          

 

 

 

F.            Total Capital at Statement Date (Lines II.A. + II.B. + II.C. –
II.D. and either –II.E1. (in the case of accumulated other comprehensive income)
or +II.E2. (in the case of accumulated other comprehensive loss):

 

$                          

 

 

 

 

 

 

 

 

 

III.          Consolidated Debt to Total Capital at Statement Date:
(Line I.D. ¸ Line II.F.) (cannot exceed 0.65 during any period)

 

 _______________

 

Exhibit C - Page 5

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each], an] “Assignee”). 
[It is understood and agreed that the rights and obligations of the [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Revolving Credit Agreement identified below (the “Credit Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] the Assignor hereby irrevocably sells
and assigns to [the Assignee] [the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from the [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the revolving credit facility established pursuant to the Credit Agreement
(including, without limitation, Letters of Credit and Swing Line Loans) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any]Assignor.

 

1.           
Assignor[s]:                                                            

 

2.           
Assignee[s]:                                                                  [for
each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

 

 

1              For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language.  If the assignment is from multiple Assignors, choose
the second bracketed language.

2              For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is to a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

3              Select as appropriate.

4              Include bracketed language if there are either multiple Assignors
or multiple Assignees.

 

Exhibit D - Page 1

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

3.

Borrower:

EQT Corporation

 

 

 

4.

Administrative Agent:

PNC Bank, National Association, as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Revolving Credit Agreement, dated as of December 8, 2010, among EQT
Corporation, the Lenders parties thereto, PNC Bank, National Association, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the other L/C
Issuers therein named.

 

 

 

6.

Assigned Interest:

 

 

Assignor[s]5

Assignee[s]6

Aggregate
Amount of
Commitment/Loans
for all Lenders

Amount of
Commitment/Loans
Assigned

Percentage
Assigned of
Commitment/Loans7

 

 

 

 

 

 

 

$                                    

$                                   

                         %

[7.           Trade Date:                                           ]8

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

5              List Assignor, as appropriate.

6              List each Assignee, as appropriate.

7              Set forth, to at least 9 decimals, as a percentage of the
Commitment of all Lenders thereunder.

8              To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit D - Page 2

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

By:

 

 

Title:

 

 

Exhibit D - Page 3

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.    Representations and Warranties.

 

1.1. Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under section
10.0(7)(b)(iii),(v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under section 10.07(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of
[the][relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such]  Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.    Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit D - Page 4

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

3.    General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

Exhibit D - Page 5

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF OPINION OF REED SMITH LLP

 

December 8, 2010

 

To PNC Bank, National Association, as

Administrative Agent, and the Lenders

and the other Agents Parties to the

Credit Agreement Referred to Below

 

Ladies and Gentlemen:

 

We have participated in the preparation of the Revolving Credit Agreement (the
“Credit Agreement”) dated as of December 8, 2010 among EQT Corporation, a
Pennsylvania corporation (the “Borrower”), the Lenders named therein, PNC Bank,
National Association, as Administrative Agent and an L/C Issuer, and the other
L/C Issuers named therein, and have acted as special counsel for the Borrower
for the purpose of rendering this opinion pursuant to Section 4.01(a)(v) of the
Credit Agreement.  Capitalized terms used herein which are defined in the Credit
Agreement are used herein as therein defined.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
law as we have deemed necessary or advisable for purposes of this opinion.  We
have assumed, with respect to all documents which we have examined:  the
genuineness of all signatures thereon, the authenticity of all documents
submitted to us as originals, the conformity to the originals of all documents
submitted to us as copies, and the authenticity of the originals of such copies.

 

In rendering this opinion we have assumed with your permission that (i) the
Credit Agreement has been duly authorized, executed and delivered by
Administrative Agent and each Lender, (ii) the Borrower has been duly
incorporated and is validly existing as a corporation under the laws of the
Commonwealth of Pennsylvania, (iii) the Borrower has duly authorized, executed
and delivered the Credit Agreement and the Notes, and (iv) the execution and
delivery by the Borrower of the Credit Agreement and the Notes require no
consent or approval by any governmental body, agency or official or any filing
with the public utility commissions of Kentucky, Pennsylvania, or West
Virginia.  We understand you have relied on the opinion of the Borrower’s
General Counsel of even date herewith with respect to these issues regarding the
Borrower.

 

Upon the basis of the foregoing, we are of the opinion that the Credit Agreement
constitutes a legal, valid and binding agreement of the Borrower and each Note
constitutes a legal, valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, receivership, moratorium or similar laws relating to or
affecting creditors’ rights generally and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law.  The
enforceability of the respective obligations of the parties to the Credit
Agreement and the Note, and the availability of certain rights and remedies
provided for therein, may be limited by applicable state and federal laws and
judicial decisions, but the remedies provided for in the Credit Agreement are
adequate for the practical realization of the benefits provided thereby, except
for the consequences of any procedural delay which may result therefrom.

 

 

Exhibit E-1 - Page 1

Form of Opinion of Reed Smith LLP

 

--------------------------------------------------------------------------------


 

We express no opinion as to the enforceability of any provisions of the Credit
Agreement or any Note providing for the indemnification or exculpation of any
Agent or any Lender (A) in violation of public policy, (B) to the extent
precluded by federal or state securities laws, or (C) purporting to indemnify or
exculpate any Agent or any Lender from the consequences of its own gross
negligence, willful misconduct or strict liability.

 

We are members of the Bar of the State of New York and of the Commonwealth of
Pennsylvania and the foregoing opinion is limited to the laws of the
Commonwealth of Pennsylvania and of the State of New York and the applicable
federal laws of the United States of America.  In giving the foregoing opinion,
we express no opinion as to the effect (if any) of any law of any jurisdiction
(except the Commonwealth of Pennsylvania and the State of New York) in which any
Lender is located which limits the rate of interest that such Lender may charge
or collect.  Our opinion is qualified to the extent, if any, of the
applicability to this transaction of Section 911(b) of the Pennsylvania Crimes
Code (the “Crimes Code”), Act of December 6, 1972, P.L. 1482, No. 334, as
amended, 18 Pa.C.S. §911(b), which prohibits the use or investment of income
derived from a pattern of “racketeering activity” in the establishment or
operation of any enterprise.  “Racketeering activity,” as defined in the Crimes
Code, includes the collection of money or other property in full or partial
satisfaction of a debt which arose as the result of the lending of money or
other property at a rate of interest exceeding 25% per annum “when not otherwise
authorized by law”.

 

This opinion is rendered solely to you and to Eligible Assignees in connection
with the above matter.  This opinion may not be relied upon by you or Assignees
for any other purpose or relied upon by any other person without our prior
written consent.  The opinions expressed herein are rendered and speak only as
of the date hereof, and we specifically disclaim any responsibility to update
such opinions or to advise you of subsequent developments affecting such
opinions that hereafter may come to our attention.

 

 

Very truly yours,

 

 

 

AEL:la

 

 

Exhibit E-1 - Page 2

Form of Opinion of Reed Smith LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF OPINION OF DEPUTY GENERAL COUNSEL

OF EQT CORPORATION

 

December 8, 2010

 

To PNC Bank, National Association, as

Administrative Agent and the Lenders and the

other Agents Parties to the Credit

Agreement Referred to Below

 

Ladies and Gentlemen:

 

I am Deputy General Counsel of EQT Corporation (the “Borrower”) and have acted
as internal counsel for the Borrower in connection with the Revolving Credit
Agreement (the “Credit Agreement”) dated as of December 8, 2010 among the
Borrower, the Lenders parties thereto, PNC Bank, National Association, as
Administrative Agent and an L/C Issuer, and the other L/C Issuers named
therein.  Capitalized terms which are defined in the Credit Agreement are used
herein as therein defined.  This opinion is being rendered to you at the request
of my client pursuant to Section 4.01(a)(v) of the Credit Agreement.

 

For purposes of rendering this opinion, I have examined the following:

 

1.            the Credit Agreement;

 

2.            the Notes;

 

3.            the Certificate of Incorporation and Bylaws of the Borrower;

 

4.            a Certificate of Good Standing of the Borrower, certified by the
Secretary of the Commonwealth of Pennsylvania on                           ,
2010; and

 

5.            Minutes of the meeting of the Board of Directors of the Borrower
on                       ,         .

 

For purposes of rendering this opinion I have relied without independent
investigation upon statements of officers and employees of the Borrower as to
certain factual matters relevant to this opinion.  I have assumed, with respect
to all documents which I have examined:  the genuineness of all signatures
thereon (other than signatures of officers of the Borrower), the authenticity of
all documents submitted to me as originals, the conformity to the originals of
all documents submitted to me as copies, and the authenticity of the originals
of such copies.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.            The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of Pennsylvania and has all corporate powers
and authority and all material governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted and execute,
deliver and perform its obligations under the Credit Agreement and Notes.

 

2.            The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes (a) are within the corporate powers of the
Borrower, (b) have been duly authorized by all

 

Exhibit E-2 – Page 1

Form of Opinion of General Counsel of EQT Corporation

 

--------------------------------------------------------------------------------


 

necessary corporate action, (c) require no consent or approval by, or filing
with, the public utility commissions of Kentucky, Pennsylvania, or West
Virginia, or any other Governmental Authority of the Commonwealth of
Pennsylvania or of the Federal government of the United States, (d) do not
contravene, or constitute a default under, the articles of incorporation or
by-laws of the Borrower, (e) do not contravene, or constitute a default under,
any agreement, judgment, injunction, order, decree, or other instrument, in each
case under this clause (e) of which I have actual knowledge, binding upon the
Borrower or any of its Subsidiaries, or (f) result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries.  The Credit
Agreement has been duly executed and delivered by the Borrower.  The execution
and delivery of the Credit Agreement, and the making and repayment of the Loans
or other payment obligations, do not violate any applicable Law of Pennsylvania
or the United States.

 

3.            There is no action, suit or proceeding pending against, or to the
best of my actual knowledge threatened against, the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official, in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the business, consolidated financial
position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or the Notes.

 

4.            Each of the Borrower’s corporate Subsidiaries is a corporation
validly existing, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

5.            None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

I am a member of the Bar of the Commonwealth of Pennsylvania and the foregoing
opinion is limited (i) to the laws of the Commonwealth of Pennsylvania, (ii) to
the applicable federal laws of the United States of America, (iii) to the extent
set forth in paragraph 2 above, to the public utility laws of the Commonwealth
of Kentucky and the State of West Virginia and (iv) to the extent set forth in
paragraph 4 above, to the general corporation laws of the applicable States of
the United States under which the Borrower’s Subsidiaries are organized.

 

This opinion is rendered solely to you and to Eligible Assignees in connection
with the Credit Agreement.  This opinion may not be relied upon by you or
Eligible Assignees for any other purpose or relied upon by any other person
without my prior written consent.  The opinions expressed herein are rendered
and speak only as of the date hereof, and I specifically disclaim any
responsibility to update such opinions or to advise you of subsequent
developments affecting such opinions that hereafter may come to my attention.

 

Very truly yours,

 

Deputy General Counsel

 

 

Exhibit E-2 – Page 2

Form of Opinion of General Counsel of EQT Corporation

 

--------------------------------------------------------------------------------